                                                                                    -'




                           IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                   THIRD JUDICIAL DISTRIC AT KENAI

        Jn the Matter of Minor Child:                )
        WAH (fka Rediske) DOB: l                     )
        0/10/2007                                    )
                                                            CASE NO: 3KN-21-00145PR

                                   ORDER APPROVING MINOR SETTLEMENT
                This matter having come before the Court on the Petition of Mary Hall, the mother of

        the minor child, WJH (tka Rediske), for approval of settlement.

                It is hereby Ordered as follows:

                1.       The settlement terms between Plaintiff Mary Hall, as mother of WJH (fka

        Rediske), and Defendants· Honeywell International Inc. and Texas Turbines International, Inc., as

       set forth in the Settlement Agreement and Release of All Claims, Attachment F and G to the

       Petition, ore found reasonable, in compliance with all requirements of Civil Rule 90.1, and in the

       best interests of the minor, and therefore the settlement agreement is approved in full.

                2.       Mary Hall is authorized to sign the Settlement Agreement and Release.

                3.      The Court approves payment of                         total in attorney fees for all three
       minor children. Costs of                    are waived by counsel for Plaintiffs.

                4.       One third of the remaining funds -                     - shall be deposited on behalf of

       WAH (tka Rediske) in a UTMA account through Edward Jones Financial as set forth in

        attachment 2.



       Dated this_£ day of            J   v\� , 2021, at Kenai, Alaska.
                                           SUPERIOR COURT JUDGE
      I cerlify that a copy of the foregoing was
      _mailed to_________
      _place rn court box lo_____
         faxecJ to_...,,.,.--,.--+-----                                                                   Page 3
      �armetl 1of!t1 rl1uci-l-
                                    1
                                      �a-.:> I
..0   Clerk                               Date



              Case 3:15-cv-00112-HRH Document 542-2 Filed 08/10/21 ATTACHMENT
                                                                   Page 1 of 3 B
                                                                                                      Page 1 of 3
                                    -
                         IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                 THlRD JUDIClAL DlSTRJC AT KENAI

      In the Matter of Minor Child:               )
                                                  )
      EJH (fka Rediske) DOB:                      )
      02/04/2012                                  )                                  /
                                                         CASE NO: 3KN-21-l1i_PR

                                   ORDER APPROVING MINOR SETTLEMENT

              This matter having come before the Court on the Petition of Mary Hall. the mother of the
      minor child, EJH (fka Rediske). for approval of settlement.

              It is hereby Ordered as follows:

              I.       The settlement terms between Plaintiff Mary Hall, as mother of EJH {fka

      Rediske), and Defendants' Honeywell International Inc. and Texas Turbines International, Inc., as

      set forth in the Settlement Agreement and Release of All Claims, Attachment F and G to the

      Petition. are found reasonable, in compliance with all requirements of Civil Rule 90.1, and in the

      best interests of the minor, and therefore the settlement agreement is approved in full.

              2.       Mary Hall is authorized to sign the Settlement Agreement and Release.

              3.       The Court approves payment of- total in attorney fees for all three

     minor children. Costs of                   are waived by counsel for Plaintiffs.

              4.       One third of the remaining funds                      - shall be deposited on behalf of EJH.

     (fka Rediske) in a UTMA account through Edward Jones Financial as set forth in

     attachment 1.

      Dated this   ___i_ day of     J   v\1      , 2021, at Kenai, Alaska.
                                    �
                                         SUPERIOR COURT JUDGE

     I certify Iha! a copy of the fortgomu was
     _mailed lo                                                                                         Page 2
     _place In c:-:o�ur::-1 :-bo=-x-=1-0 _____
     f:��ed to
     �armed        lo�ijd,{ajd,l

J)   Clerk                               Date
                                                                                           ------            --

             Case 3:15-cv-00112-HRH Document 542-2 Filed 08/10/21 ATTACHMENT
                                                                  Page 2 of 3 B
                                                                                                      Page 2 of 3
                                    -
                          IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                  THIRD JUDICIAL DISTRIC AT KENAI

    In the Matter of Minor Child:              )
                                               )
    WJH (fka Rediske)                          )
    DOB: 08/06/2009                            )
                                                         CASE NO: 3KN-21-D.1.PR

                                 ORDER APPROVING MINOR SETTLEMENT

               This matter having come before the Court on the Petition of Mary Hall. the mother of the

    minor child. WJH (fka Rediske), for approval of settlement.

               It is hereby Ordered as follows:

               1.       The settlement terms between Plaintiff Mary Hall. as mother of WJH (fka

    Rediske), and Defendants' Honeywell International Inc. and Texas Turbines International, Inc .. as

    set forth in the Settlement Agreement and Release of All Claims, Attachment F and G to the

    Petition, are found reasonable, in compliance with all requirements of Civil Rule 90. 1, and in the

    best interests of the minor, and therefore the settlement agreement is approved in full.

               2.       Mary Hall is authorized to sign the Settlement Agreement and Release.

               3.       The Court approves payment of                     total in attorney fees for all three

    minor children. Costs of                 are waived by counsel for Plaintiffs.

         4.         One third of the remaining funds -             - shall be deposited on behalf ofEJH (fka

                    Rediske) in a UT.MA account through Edward Jones Financial as set forth in attachment

    3.

    Dated this      ±     day of (} \/ \,
                                         I
                                              , 2021, at Kenai, Alaska.

                                         cs=               1'2
                                        SUPERIOR COURT JUDGE
         ! certify that a copy of the foregoing was
         _mailed lo._________
         _place in court box to._____
              faxed to_-=:--:----,-...----
         l__scannad to z:ltcfM.nJ.+                                                                   Page3
9        &
         Clerk
                                      1-B-al
                                             Dale




              Case 3:15-cv-00112-HRH Document 542-2 Filed 08/10/21 ATTACHMENT
                                                                   Page 3 of 3 B
                                                                                                    Page 3 of 3
